DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 67, the limitation “and/or” renders the claim indefinite. It is not known if the associated limitations are inclusively required or not.
Regarding claim 68, the limitation “simultaneously sensing” is unclear. It is not known what is occurring simultaneously with the function of sensing of claim 48.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


48-62 and 64-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlev et al. (US 2014/0024911 A1).
Regarding claim 48, Harlev et al. (‘911) teach a method of reconstructing a shape of a body cavity by a first probe positioned in the body cavity, the first probe comprising a plurality of sensors, the method comprising: measuring electrical characteristics using the sensors of the first probe, when the first probe is at a plurality of locations inside the body cavity, the measuring comprising sensing a plurality of crossing electrical fields generated from electrodes of a second probe positioned inside the body and adjacent to the body cavity; and reconstructing the body cavity, based on the measuring (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 49, Harlev et al. (‘911) teach the method of claim 48, wherein said reconstructing comprises reconstructing an image of said cavity (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 50, Harlev et al. (‘911) teach the method of claim 48, wherein said reconstructing comprises reconstructing a surface geometry of said cavity (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 51, Harlev et al. (‘911) teach the method of claim 48, wherein said measuring is performed at a plurality of locations inside the body cavity, by moving said first probe between locations and sensing said plurality of crossing electrical fields thereat (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 52, Harlev et al. (‘911) teach the method of claim 48, wherein each of the plurality of crossing electrical fields oscillates at a different frequency (see [0110]).
Regarding claim 53, Harlev et al. (‘911) teach the method of claim 48, wherein the electrical characteristics comprise voltages (see [0105]).
Regarding claim 54, Harlev et al. (‘911) teach the method of claim 48, further comprising registering the reconstruction of a shape of the body cavity to a 3-D model of the body cavity (see [0112]-[0121]; and Figs. 1, 3-5).

Regarding claim 56, Harlev et al. (‘911) teach the method of claim 55, wherein the 3-D model of the body cavity is based on atlas information (see [0072]).
Regarding claim 57, Harlev et al. (‘911) teach the method of claim 48, further comprising estimating a position of the first probe relative to the reconstruction, based on the measuring of the electrical characteristics at the location of the probe when measuring (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 58, Harlev et al. (‘911) teach the method of claim 57, wherein at least two of the plurality of sensors are spaced at a known distance from each other on the first probe, and wherein the reconstruction is carried out using a cost function that assigns costs to distances in the reconstruction according to a difference between a reconstructed distance between said two sensors and the known distance (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 59, Harlev et al. (‘911) teach the method of claim 48, wherein the second probe is positioned in a coronary sinus, and wherein the body cavity comprises a heart chamber adjacent to the coronary sinus (see [0071]).
Regarding claim 60, Harlev et al. (‘911) teach the method of claim 59, wherein the heart chamber comprises a left atrium (see [0071]).
Regarding claim 61, Harlev et al. (‘911) teach the method of claim 59, wherein the heart chamber comprises a left ventricle (see [0071]).
Regarding claim 62, Harlev et al. (‘911) teach the method of claim 48, wherein the plurality of crossing electromagnetic fields comprise at least three crossing electrical fields (see [0112]-[0121]; and Figs. 1, 3-5).

Regarding claim 65, Harlev et al. (‘911) teach the method of claim 48, wherein said reconstructing uses also measurement of electric fields generated between body surface electrodes (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 66, Harlev et al. (‘911) teach the method of claim 48, comprising using said sensors of said first probe to navigate in the body to reach said cavity (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 67, Harlev et al. (‘911) teach the method of claim 48, wherein each of said first and second probes include at least three electrodes which generate and/or measure said fields (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 68, Harlev et al. (‘911) teach the method of claim 48, wherein said sensing comprises simultaneously sensing (see [0112]-[0121]; and Figs. 1, 3-5).
Regarding claim 69, Harlev et al. (‘911) teach the method of claim 48, wherein said second probe is curved so that said electrodes thereof do not line in a straight line (see [0084]-[0086]; and Fig. 1).
Regarding claim 70, Harlev et al. (‘911) teach the method of claim 69, wherein said electrodes of said second probe extend around at least 25% of a circumference of said cavity (see [0084]-[0086]; and Fig. 1).
Regarding claim 71, Harlev et al. (‘911) teach the method of claim 48, wherein said first probe is of a tubular shape (see [0084]-[0086]; and Fig. 1).
Regarding claim 72, Harlev et al. (‘911) teach the method of claim 48, wherein said electric fields are highly curved at said measurement locations with a radius of curvature of isopotential surfaces 
Regarding claim 73, Harlev et al. (‘911) teach the method of claim 72, wherein said electric fields are highly curved with said curvature radius of less than 5cm in at least 8 cm^3 of said reconstructed cavity. The method does not claim the generation of the electric fields as a positively recited step.
Regarding claim 74, Harlev et al. (‘911) teach the method of claim 48, wherein said first probe and said second probe are both immersed in a same body fluid (see [0084]-[0086]; and Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev et al. (US 2014/0024911 A1) in view of Werneth et al. (US 2015/0223757 A1).
Regarding claim 63, Harlev et al. (‘911) teach the method of claim 48, but fail to explicitly teach wherein a body surface electrode acts as a ground electrode relative to at least one of the electrodes of the second probe. However, Werneth et al. (‘757) from the same field of endeavor do teach wherein an electrode acts as a ground electrode (see [0144]). It would obvious to one of ordinary skill in the art to combine the invention of claim 48 with the features of Werneth et al. for the benefit of calculating with known voltage as a reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793